DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
 
Response to Amendment
The amendment filed on March 1, 2022 cancelled claims 2, 10, and 18.  Claims 1, 3, 9, 11-17, and 19-20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1, 3-9, 11-17, and 19-20.

Claim Objections
Claims 1, 3-9, 11-17, and 19-20 are objected to because of the following informalities:  Independent claims 1, 9 and 17 recite the following limitations: 
applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category; and
 applying a machine learning process to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category.
The second recitation of “a machine learning process” does not have antecedent basis to the first recitation of “a machine learning process”.  Additionally, there is nothing in the specification that indicates that two distinctly different machine learning processes must be applied.  The closest recitation in the specification is found in paragraph 48, which recites: “For example, brand affinity machine learning engine 336 may apply a machine learning process to order data for a first brand to determine a first brand affinity score. Similarly, brand affinity machine learning engine 336 may apply a machine learning process to order data for a second brand to determine a second brand affinity score”.  This recitation indicates, by using the term “Similarly” and the lack of using any modifier such as “different” or “another” preceding the second recitation of “a machine learning process”, that the machine learning process is the same machine learning process.  A such it is clearly that the claimed recitation lacks antecedent basis. For the purpose of prosecuting the claims, the examiner is going to interpret the second limitation as “said machine learning process”. Appropriate correction is required.

Claims 1, 3-9, 11-17, and 19-20 are objected to because of the following informalities:  Independent claims 1, 9 and 17 recite the following limitation:

This limitation is not found in the last entered Claims filed on October 20, 2021. Yet there are no markings indicating that this limitation has be added in the Claims filed March 1, 2022. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 herein are directed to a system, a method and a computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a digital advertising request that identifies a customer and a first item; 
obtaining order data for a plurality of orders previously placed by the customer, wherein each order of the plurality of orders comprises at least one item and a purchase date; 
determining at least one item category corresponding to the first item;
determining a first brand and a second brand associated with the at least one item category that corresponds to the first item;
determining, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined first brand and the determined at least one item category; 
determining, from the order data of the previously placed plurality of orders, one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; 
applying an algorithm to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined first brand and the determined at least one item category;
applying an algorithm to the one or more orders of the plurality of orders that include the at least one item that corresponds to the determined second brand and the determined at least one item category;
determining a first brand affinity score for the first brand based on the application of the algorithm to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category; 
generating customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score; and 
transmit the customer brand advertisement ID data in response to the digital advertising request. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computing device; a database; a machine learning process. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device; a database; a machine learning process to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120  Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figure 1; paragraphs 17-19 and 22 of the applicant’s specification which discloses that the computing device and database are general purpose computers and at least page 7, lines 23-29 of Langley et al. (“Approaches to Machine Learning”, Journal of the American Society for Information Science, February 16, 1984, pgs 1-28) that discloses that machine learning processes are old and well known); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: receiving a digital advertising request that identifies a customer and a first item; and transmitting the customer brand advertisement ID data in response to the digital advertising request.  Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 3-8; 11-16 and 19-20 appear to merely further limit the abstract idea by further limiting the data used in determining the brand affinity score (Claims 3, 11 and 19); the data used in the generation of customer brand advertisement identification data (Claims 4, 8, 12, 16 and 20); the type of algorithm used by the machine learning process  (Claims 5 and 13);  and the weighting of the order data and its use in the machine learning process (Claims 6-7 and 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, thus are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes). and therefore only limit the application of the abstract idea, and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1, 3-9, 11-17, and 19-20 are not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (PGPUB: 2008/0270398) in view of Reichert (PGPUB: 2015/0278849).

Claims 1, 9 and 17: Landau discloses a system, a method, and a non-transitory computer readable medium comprising: 
a computing device communicatively coupled to a database (Paragraph 65) and configured to:
receive a digital advertising request that identifies a customer and a first item (Paragraph 42:  customer selecting a link to or entering a search for a product and has a cookie identifying the customer (a digital advertising request that identifies a customer and a first item); 77: a customer inquiry (e.g. selecting a link to or entering a search) initiates the process of determining affinity between the first item and products in the database;  43: when the customer identity is provided by the selection of a link or entering of a search for a product the results are tailor for presentation to the customer as well as the product (digital advertising request that identifies a customer and a first item); and 75: server receives a customer product inquiry and customer identification (digital advertising request that identifies a customer and a first item); The examiner notes that such link selection and/or searching is considered to be browsing; 133-134: customer browse events for a customer (digital advertising requests) are logged and include the product ID and customer ID.);
Paragraph 45: the system analyzes order data of registered customers to derive relationships between product purchased by the same customer; 72: describes how a product purchase count based on previous orders is done; 140-145: item purchase data includes the product (item) and purchase date; and 182 top N products, brands and categories are tracked for each user and sortable based on purchase date and have descriptors such as product_id and last_purchase using a timestamp; 134 shows a timestamp which includes both a purchase date and a purchase time);
determine at least one item category corresponding to the first item (Paragraph 74: multiple categories corresponding to the first item can be determined because the searched for chair can be included in a number of different categories or segmentations, for example the chair might be represented in the categories: “household” “adult interest,” “high cost,” and “home products”)
determine a first brand and second brand associated with the at least one item category that corresponds to the first item  (Paragraph 42 - when the customer identity is provided the selection of a link or entering of a search for a product the results are tailor the presentation to the customer as well as the product by the affinity engine; 41 – products are segmented into categories; products include a catalog of products (Product A, Product B, . . . ); the 73-74: describes how products of the retailer are organized into a hierarchical product ”tree” with branches of the tree being associates with products within a category or segment of products belonging to that branch and stored in a database; affinity can be determined between two products within a same product category or segment of products; affinities can also be found and determined between a product in a first product category and products in a second (different) product category; 76: catalog or inventory of products have affinity relationships; the affinity engine can then traverse the product tree to locate relatively higher affinities with products in other branches of the product tree 62: affinity as determined by the present affinity engine and associated components can be calculated for several scenarios: for example, product-to-product affinity, product-to-segment affinity, segment-to-segment affinity; within each of these scenarios, the affinities can be quantitatively compared to determine a better or best affinity and include price-based affinities, brand-based affinities, and other attribute-based affinities 82: product to item affinities include brand affinities; 86: look-up tables can be used for determining such affinities; 140: brand IDs are found by looking up the “brand” property of the product in the catalog for use in “brand affinity” calculations);
Paragraph 45: the system analyzes order data of registered customers to derive relationships between product purchased by the same customer; 69: customer known to frequently buy a given brand of products, then the online retailer using the affinity engine can place advertisement, determine recommendations, and generate cross-selling opportunities based on this affinity; 72: order history including products different SKU’s that are related; 182 top N products, brands and categories are tracked for each user; 140 and 142-143: for each line item of purchase data the processor identifies both category and brand; 62: affinity as determined by the present affinity engine and associated components can be calculated for product-to-segment affinity; within this scenarios, the affinities can be quantitatively compared to determine a better or best affinity and include brand-based affinities);
apply a machine learning process to the one or more orders that include the at least one item that correspond to the determined first brand and the determined at least one item category; apply a machine learning process to the one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; and 
Landau discloses applying a statistical model process to the one or more orders that include the at least one item that correspond to the determined first brand and the determined at least one item category; applying a statistical model process to the one or more orders that include at least one item that corresponds to the determined second brand and the determined at least one item category; and determine a first brand affinity score for the first brand based on the application of the statistical model process to the one or more orders that include the at least one item for the determined first brand and the determined at least one item category in at least paragraphs 56, 61-62, 69, 73, 82, 85 and 92: (Paragraph 85: an affinity engine with an affinity calculation module coupled to a statistical module and affinity rule module determines affinity scores based on the item; 77:  the process described is initiated based on the customer inquiry, to determine affinity scores between the first item and the products in the database; 
Landau does not specifically state that the statistical model uses a machine learning process.  
However, the analogous art of Reichert discloses that it is well-known for a statistical model to use a machine learning process that includes training data (including weights) and actual data for training a machine learning 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have used a machine learning process as disclosed by Reichert in the statistical model of Landau.  The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. An example of the market forces that would drive such a modification is that experimentation and testing have indicated that machine-learning/classification procedures/models can generally perform better at predicting item affinities than scoring-type models such as regression, linear, and logistic (Reichert: Paragraph 59).
generate customer brand advertisement identification (ID) data identifying at least one brand of items based at least on the first brand affinity score (Note: the applicant’s specification indicates a customer brand advertisement identification (ID) merely identifies a brand to digitally advertise; Landau: Paragraph 60-62: the affinity engine determines what specific product promotions to offer, cross-selling packages, customer recommendations based on affinities including brand-based affinities; 69: If a customer is known 82: affinity of a customer to an item can be based on a brand affinity; and 140: brand IDs are found by looking up the “brand” property of the product in the catalog for use in “brand affinity” calculations; 78: a ranking or ordering of product recommendations for products that return equal or similar affinity scores can thus be performed based on the settings determined by the vendor); 
transmit the customer brand advertisement ID data in response to the digital advertising request (Landau: Paragraph 60-62: the affinity engine determines what specific product promotions to offer, cross-selling packages, customer recommendations based on affinities including brand-based affinities; 69: If a customer is known to frequently buy a given brand of products, then the online retailer using the present affinity engine can place advertisements, determine recommendations, and generate cross-selling opportunities based on this affinity. So for example, when the customer returns to the site, the site can present the customer with one or more popular choices from this brand 78: a ranking or ordering of product recommendations for products that return equal or similar affinity scores can thus be performed based on the settings determined by the vendor).

Claims 3, 11 and 19: Landau and Reichert disclose the system of claim 1, the method of claim 9, and the non-transitory computer readable medium of claim 17, wherein the computing device is configured to determine a second brand affinity score for the second brand based on the application of the machine learning process to the order data for any order of the plurality of orders that includes the at least one item for the second brand. (Landau: Paragraph 56; 61; 62; 69; and 82)

Claims 4, 12 and 20: Landau and Reichert disclose the system of claim 3, and the method of claim 11, and the non-transitory computer readable medium of claim 17, wherein the computing device is configured to generate the customer brand advertisement ID data based at least on the first brand affinity score and the second brand affinity score. (Landau: Paragraph 60-62; 69; 82; and 140)

Claims 5 and 13: Landau and Reichert disclose the system of claim 4, and the method of claim 9, the machine learning process applied to the order data for any order of the plurality of orders that includes the at least one item for the first brand and the at least one item category is at least one of ridge regression, support vector Reichert: Paragraph 10-12 and 50-58)

Claims 6 and 14: Landau and Reichert disclose the system of claim 1, and the method of claim 10, wherein the computing device is configured to: apply at least one weight to the order data for any order of the plurality of orders that includes the at least one item for the first brand and the at least one item category to generate weighted data; and apply the machine learning process to the weighted data. (Landau: Paragraphs 62, 82; 88; 114; and 122 Reichert: Paragraph 10-12 and 50-58)

Claims 7 and 15: Landau and Reichert disclose the system of claim 6, and the method of claim 14, wherein the computing device is further configured to determine the at least one weight based on training the machine learning process with a plurality of weights applied to test data. (Reichert: Paragraph 10-12 and 50-58)

Claims 8 and 16: Landau and Reichert disclose the system of claim 1, and the method of claim 9, wherein generating the customer brand advertisement ID data is further based on an advertising price associated with the first brand. (Landau: Paragraph 60-62; 69; 82; and 140)

Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
With regard to the 35 USC 103 rejection, the applicant asserts that Landau and Reichert do not teach or suggest “determine a first brand and a second brand associated with the at least one item category that corresponds to the first item” because Landau does not associate a brand to a category.  The examiner disagrees. The applicant appears to be interpreting the claim limitations much narrower than required by the claims as currently written. The limitations of the claim do not require associating a brand to a category. The claims require that a category for the first item be determined.  Then once this is determined it must be possible to determine a first brand and second brand that is associated with the at least one category. Since Landau provides a way to determine the brand of each product listed in a category and a way to determined a brand of a product in a first category as well as a brand of a product in a second category, then determines a brand affinity between each of the products and the first items, he is clearly determining a first brand and a second brand associated with the at least one item category that corresponds to the first item.  If he wasn’t able to make such a determination then product to first item brand affinities would not be able to be calculated.  For instance, in paragraph 82 of Landau the overall affinity between the first item and two different products are determined using the brand affinity between the first item and each of the products as well as the price affinity between the first item and each of the products. In this example, the first product has a good brand affinity but not an excellent price affinity and the second product has an excellent price affinity but not a good brand affinity and because of the specific weighting used a brand unlike the first item is recommended to the customer. Since the category contains the product and the product contains the brand, the brand is clearly associated with category.  Whether the two products are in the same category in this example is immaterial to the limitation as the claim limitation is “at least one category corresponding to the item” which is written broadly enough to encompass one category corresponding to the first item or two categories corresponding to the first item. Nonetheless, it is clear that a single category can contain multiple products and that there are more than one category in which products are placed from at least paragraph 41 of Landau. It is also clear that the first item identified in the advertisement request can be determined to be associated with more than a single category from at least paragraph 74. As such, Landau clearly discloses the ability to “determine a first brand and a second brand associated with the at least one item category that corresponds to the first item” and the limitations of the claims as currently written have been met. 
The applicant’s allegation that the examiner has not established a prima facie case of obviousness in rejecting claims 1, 3-9, 11-17, and 19-20 is not convincing as it does not indicate any specific reason why the applicant believes this to be the case.  The examiner has clearly identified what each art discloses, indicated that one or ordinary skill in the art before the effective filing date would have found the combination obvious and provided a valid rationale to combine Landau and Reicher as required by MPEP 2143.  The rational used is clearly “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”.  Additionally, the examiner has clearly identified a market force that would lead one to make such a modification “An example of the market forces that would drive such a modification is that experimentation and testing have indicated that machine-learning/classification procedures/models can generally perform better at predicting item affinities than scoring-type models such as regression, linear, and logistic (Reichert: Paragraph 59)”.  As such, the examiner has clearly established a established a prima facie case of obviousness and the rejection is maintained. 
With regard to the 35 USC 101 rejection the applicant indicates disagreement in accordance with the arguments dated October 20, 2021.  The examiner has already replied to these in the Final Rejection dated January 20, 2022 and relies on the response to arguments found in said Final Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621